NOT DESIGNATED FOR PUBLICATION

                                            No. 122,306

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                        RICKY STEVENSON,
                                            Appellant,

                                                v.

                              KANSAS DEPARTMENT OF REVENUE,
                                        Appellee.

                                  MEMORANDUM OPINION

       Appeal from Shawnee District Court; RICHARD D. ANDERSON, judge. Opinion filed December
11, 2020. Affirmed.


       Ricky Stevenson, appellant pro se.


       Donald J. Cooper, of Kansas Department of Revenue, for appellee.


Before GREEN, P.J., MALONE, J., and MCANANY, S.J.


       PER CURIAM: Ricky Stevenson seeks judicial review of the suspension of his
driver's license. Stevenson was stopped for a traffic infraction on February 17, 2018, in
Johnson County. The police officer observed signs of intoxication in Stevenson, arrested
him for DUI, and took him to the police station where Stevenson refused to submit to an
evidentiary breath test. According to the arresting officer, Stevenson was promptly served
with a copy of the DC-27 Certification and Notice of Suspension, but Stevenson
apparently left the police department without taking the form with him. So the officer
sent it to Stevenson by certified mail.




                                                 1
       On March 19, 2018, the Kansas Department of Revenue (KDOR) mailed a
Driver's License Suspension and Restriction Notice to Stevenson at his home address.


       On April 16, 2018, Stevenson requested an administrative hearing regarding his
driver's license suspension. Two days later, on April 18, 2018, the KDOR sent Stevenson
a letter informing him that his request for an administrative hearing was denied because
he had not provided the required $50 filing fee and his request for a hearing was
untimely.


       On September 12, 2018, almost five months after the KDOR denied Stevenson's
request for a hearing, Stevenson filed a petition for review with the Shawnee County
District Court. Stevenson also asserted a claim for libel and other ill-defined purported
tort claims. The KDOR answered arguing, in part, that Stevenson failed to comply with
statutory time limitations for commencing this action and, therefore, the district court did
not have jurisdiction to hear the case. Stevenson moved to amend his petition "to re-plead
the pleadings and add counts," noting that he was "potentially dropping Libel if it is
corrected and adding false statements and breach."


       The district court held an evidentiary hearing on the issue of whether Stevenson
was personally served with the DC-27. After hearing evidence, the district court found
that Stevenson "was not personally served with the DC-27 Form on February 17, 2018,
and that such defective service may have excused his tardy request for an administrative
hearing." But Stevenson's "failure to timely file his petition for judicial review following
the KDOR's denial of his request for an administrative hearing on April 18, 2018,
nonetheless deprives this Court of subject matter jurisdiction to consider his Petition for
Judicial Review." The court also ruled that Stevenson failed to state actionable tort claims
in his petition and denied Stevenson's motion to amend his petition, noting that Stevenson
failed to provide a copy of his proposed amended petition or otherwise explain the nature
of his proposed new claims.

                                              2
       Stevenson's appeal brings the matter to us. On appeal, Stevenson raises issues
relating to the suspension of his driving privileges. He does not address the dismissal of
his tort claims or the denial of his motion to amend his petition.


       The threshold issue with respect to Stevenson's claims regarding the suspension of
his driving privileges is whether we have jurisdiction to consider them. Whether
jurisdiction exists is a question of law over which our scope of review is unlimited. In re
Care & Treatment of Emerson, 306 Kan. 30, 34, 392 P.3d 82 (2017).


       Generally speaking, the right to appeal is entirely statutory and is not contained in
the United States or Kansas Constitutions. Subject to certain exceptions, none of which
applies here, Kansas appellate courts have jurisdiction to entertain an appeal only if the
appeal is taken in the manner prescribed by statutes. Wiechman v. Huddleston, 304 Kan.
80, 86-87, 370 P.3d 1194 (2016).


       There are two possible filing deadlines: (1) 14 days after the KDOR's suspension
of driving privileges, see K.S.A. 2019 Supp. 8-259(a), or (2) the general appeal time in
the Kansas Judicial Review Act of 30 days after final agency action under K.S.A. 77-
613(d). Here, the KDOR informed Stevenson on April 18, 2018, that his request for a
hearing was denied. The denial of his request could constitute a final agency action under
K.S.A. 77-613(d) or it could be seen as a final order by the administrative agency under
K.S.A. 2019 Supp. 8-259(a). Either way, Stevenson's petition for judicial review was
untimely. It was not filed until September 12, 2018, well outside either time limit. Thus,
the district court correctly found that it did not have jurisdiction to review any of
Stevenson's claims regarding the KDOR's suspension of his driving privileges.


       Affirmed.


                                              3